DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage amount calculating part configured to calculate an oxygen storage amount of the catalyst, a poisoning amount calculating part configured to calculate a poisoning amount of the catalyst, and an oxygen amount control part configured to control an amount of oxygen supplied to the catalyst based on the oxygen storage amount and the poisoning amount, and an engine control part” in claim 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3, 5-7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masubuchi et al. (Masubuchi) (Patent Number US 2017/0175656). 
	Regarding claims 1 and 14, Masubuchi discloses an exhaust purification system (41, 7, 8, 9) of an internal combustion engine (1) comprising: a catalyst (7) arranged in an exhaust passage of the internal combustion engine and able to store oxygen (e.g. See Paragraphs [0102]), a storage amount calculating part (10, Step S201-S203) configured to calculate an oxygen storage amount (OSC1, OSC2) of the catalyst (e.g. See Paragraphs [0150-0153]), a poisoning amount calculating part (10, Step S101-S104) configured to calculate a poisoning amount of the catalyst (e.g. See Paragraphs [0150-0153]), and an oxygen amount control part (10, Step S401-S403) (FIG. 17 is a view showing the relation between the amount of intake air in the internal combustion engine 1 and the amount of recovery of HC poisoning. … The larger the amount of intake air, the larger becomes the amount of the exhaust gas passing through the three-way catalyst 7, and hence, the larger becomes the amount of oxygen flowing into the three-way catalyst 7. ..) configured to control an amount of oxygen supplied to the catalyst based on the oxygen storage amount (e.g. See Paragraphs [0182-0186]) and the poisoning amount (e.g. See Paragraphs [0187-0189, and 0196-0198]). 
	Regarding claim 2, Masubuchi discloses wherein the poisoning amount calculating part is configured to calculate a rich poisoning amount (AF3) of the catalyst by exhaust gas of an air-fuel ratio richer than a stoichiometric air-fuel ratio, and the oxygen amount control part is configured to control the amount of oxygen based on the rich poisoning amount (e.g. See Paragraphs [0134-0136]).
	Regarding claim 3, Masubuchi discloses wherein the poisoning amount calculating part is configured to calculate a lean poisoning amount of the catalyst by exhaust gas of an air-fuel ratio leaner than a stoichiometric air-fuel ratio, and the oxygen amount control part is configured to control the amount of oxygen based on the lean poisoning amount (e.g. See Paragraphs [0120-0126]).
	Regarding claim 5, Masubuchi discloses wherein the oxygen amount control part is configured to control the amount of oxygen by changing an air-fuel ratio of an air-fuel mixture supplied to a combustion chamber of the internal combustion engine (e.g. See Paragraphs [0134-0136]).
	Regarding claim 6, Masubuchi discloses wherein the oxygen amount control part is configured to supply oxygen to the catalyst when an air-fuel mixture is not being burned in a combustion chamber of the internal combustion engine (e.g. See Paragraphs [0114, 0116, and 0134-0136]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi et al. (Masubuchi) (Patent Number US 2017/0175656) in view of Tsujimoto et al. (Tsujimoto) (Patent Number 2010/0186386).
	Regarding claim 4, Masubuchi discloses all the claimed limitation as discussed above except an air feed device directly supplying air into the exhaust passage at an upstream side from the catalyst, wherein the oxygen amount control part is configured to control the amount of oxygen by changing an air amount supplied from the air feed device to the exhaust passage. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use an air feed device directly supplying air into the exhaust passage at an upstream side from the catalyst, wherein the oxygen amount control part is configured to control the amount of oxygen by changing an air amount supplied from the air feed device to the exhaust passage of Masubuchi, as taught by Tsujimoto for the purpose of supply additional air into the exhaust gas to change the air-fuel ratio of the exhaust gas flowing into the catalytic system, so as to reduce the poisoned materials in the purifying catalyst and to reduce amounts of CO, HC, and nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalytic converter. 

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(f), and 112 2nd paragraph.
Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Kakuyama et al. (Pat. No. 2002/0157379), Masubuchi et al. (Pat. No. 10288000), Aisaka et al. (Pat. No. 8826642), Yoshida et al. (Pub. No. 10054020), and Hirooka et al. (Pat. No. 10072545), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        January 16, 2021